Case 3:20-cv-00031-MHL-RCY Document 18 Filed 01/25/21 Page 1 of 6 PagelD# 197

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

CHARLES ARTHUR HAMILTON,

Petitioner,
Vv. Civil Action No. 3:20CV31
WARDEN KANODE,

Respondent.

MEMORANDUM OPINION

Charles Arthur Hamilton, a Virginia state prisoner proceeding pro se, brings this petition
pursuant to 28 U.S.C. § 2254 (“§ 2254 Petition,” ECF No. 1) challenging his conviction in the
Circuit Court for the County of Fairfax (“Circuit Court”). By Memorandum Order entered on
November 25, 2020, the Court directed Hamilton to show cause why his § 2254 Petition should
not be dismissed as barred by the statute of limitations. Hamilton did not respond to this order.
For the reasons that follow, the § 2254 Petition will be DENIED as barred by the statute of
limitations.

I. Procedural History

Hamilton entered an Alford! plea to the charge of murder and was sentenced to life in
prison. (ECF No. 14-1, at 1-2.) Hamilton appealed. The Supreme Court of Virginia refused
Hamilton’s petition for appeal on June 6, 2016. Hamilton v. Commonwealth, No. 151443 at (Va.

June 6, 2016),

 

| North Carolina v. Alford, 400 U.S. 25 (1970).

* The Court employs the pagination assigned by the CM/ECF docketing system. The Court
corrects the capitalization and punctuation in the quotations to Hamilton’s submissions.
Case 3:20-cv-00031-MHL-RCY Document 18 Filed 01/25/21 Page 2 of 6 PagelD# 198

On June 9, 2017, Hamilton filed a petition for a writ of habeas corpus with the Circuit
Court for the County of Fairfax. Petition for Writ of Habeas Corpus 1, No. CL20178197 (Va.
Cir. Ct. filed June 9, 2017). By Final Order entered on April 23, 2018, the Circuit Court denied
the petition for a writ of habeas corpus. (ECF No. 14-2, at 20.) Hamilton appealed. On June
20, 2019, the Supreme Court of Virginia refused Hamilton’s petition for appeal. (ECF No. 1444,
at 1.) Hamilton filed a petition for rehearing. “Finding that the petition for rehearing was not
timely filed,” the Supreme Court of Virginia dismissed the petition for rehearing “as late.” (ECF
No. 1-1, at 2.)

Hamilton placed his § 2254 Petition in the prison mail system for mailing to the United
States District Court for the Western District of Virginia on December 11, 2019. (ECF No. 1, at
15). The Court deems the § 2254 Petition filed as of the date. See Houston v. Lack, 487 U.S.
266, 276 (1988). In the § 2254 Petition, Hamilton contends that he is entitled to relief upon the
following grounds:

Claim 1 The trial court violated Hamilton’s constitutional rights when it
granted the prosecution’s motion to amend the original second-
degree murder indictment to a charge of first-degree murder. (ECF
No. 1, at 5.)

Claim 2 Hamilton’s guilty plea was not knowing and voluntary because
Hamilton was not provided discovery prior to entering his guilty
plea. (Ud. at 7.)

Claim 3 The prosecution used hearsay as the basis for its theory of
premeditation. Insufficient admissible evidence existed to support
the charge of first-degree murder. (/d. at 8.)

II. Statute of Limitations

Section 101 of the Antiterrorism and Effective Death Penalty Act (‘“AEDPA”) amended

28 U.S.C. § 2244 to establish a one-year period of limitation for the filing of a petition for a writ
Case 3:20-cv-00031-MHL-RCY Document 18 Filed 01/25/21 Page 3 of 6 PagelD# 199

of habeas corpus by a person in custody pursuant to the judgment of a state court. Specifically,
28 U.S.C. § 2244(d) now reads:

1. A 1-year period of limitation shall apply to an application for a writ of
habeas corpus by a person in custody pursuant to the judgment of a State
court. The limitation period shall run from the latest of—

(A) the date on which the judgment became final by the
conclusion of direct review or the expiration of the time for
seeking such review;

(B) the date on which the impediment to filing an application
created by State action in violation of the Constitution or
laws of the United States is removed, if the applicant was
prevented from filing by such State action;

(C) the date on which the constitutional right asserted was
initially recognized by the Supreme Court, if the right has
been newly recognized by the Supreme Court and made
retroactively applicable to cases on collateral review; or

(D) _ the date on which the factual predicate of the claim or claims
presented could have been discovered through the exercise
of due diligence.

2. The time during which a properly filed application for State post-conviction
or other collateral review with respect to the pertinent judgment or claim is
pending shall not be counted toward any period of limitation under this
subsection.

28 U.S.C. § 2244(d).

A. Commencement and Running of the Statute of Limitations

Hamilton’s conviction became final on Tuesday, September 6, 2016, when the time for
filing a petition for a writ of certiorari expired. See Hill v. Braxton, 277 F.3d 701, 704 (4th Cir.
2002) (“[T]he one-year limitation period begins running when direct review of the state
conviction is completed or when the time for seeking direct review has expired .. . .” (citing 28
U.S.C. § 2244(d)(1)(A))); see Sup. Ct. R. 13.1 (requiring a petition for a writ of certiorari within
ninety days of the relevant judgment); Fed. R. Civ. P. 6(a)(1)(C) (stating that where the last day
of a deadline falls on a weekend or holiday, the period continues to run until the next day is not a

weekend or holiday).
Case 3:20-cv-00031-MHL-RCY Document 18 Filed 01/25/21 Page 4 of 6 PagelD# 200

By the time Hamilton filed his state habeas petition, 275 days of the limitation period had
elapsed. The limitation period remained tolled while that petition and his appeal therefrom was
pending before the Virginia courts. See 28 U.S.C. § 2244(d)(2). The statute of limitations
commenced again after the Supreme Court of Virginia refused Petitioner’s petition for appeal on
June 20, 2019. Another 173 days of the limitation period elapsed before Hamilton filed his
§ 2254 Petition. Because the limitation period ran for 448 days, more than the one-year limit set
forth in AEDPA, Hamilton’s § 2254 Petition is barred by the statute of limitation absent a
demonstration the he is entitled to a belated commencement of the limitation period under 28
U.S.C. § 2244(d)(B)(D) or an equitable exception to the limitation period.

B. Hamilton Is Not Entitled to Statutory Tolling for His Belated Petition for
Rehearing

Hamilton vaguely suggests that his § 2254 Petition is timely because the limitation
should not have recommenced until after the Supreme Court of Virginia denied his petition for
rehearing on his state habeas appeal. In the space on his § 2254 Petition where he must state
why his § 2254 Petition is timely, Hamilton states: “As per 2263(a), there is a 180—day limit
from the state court’s final denial. Their final denial was the denial of my petition for rehearing,
which was on 10 Oct. 2019.” (§ 2254 Pet. 13 (citation omitted).)

The Court assumes that Hamilton is referencing 28 U.S.C. § 2263. That provision
provides: “Any application under this chapter for habeas corpus relief under section 2254 must
be filed in the appropriate district court not later than 180 days after final State court affirmance
of the conviction and sentence on direct review or the expiration of the time for seeking such
review.” 28 U.S.C. § 2263(a) (emphasis added). This section does not apply to Hamilton, who
was sentenced to life in prison, because it applies only to “prisoners in State custody who are

subject to a capital sentence.” 28 U.S.C. § 2261(a).
Case 3:20-cv-00031-MHL-RCY Document 18 Filed 01/25/21 Page 5 of 6 PagelD# 201

Furthermore, Hamilton’s late filed petition for rehearing does not qualify for statutory
tolling. To qualify for statutory tolling an action must be a (1) properly filed (2) post-conviction
or other collateral review of (3) the pertinent judgment. 28 U.S.C. § 2244(d)(2). Case law
dictates when and how an application for postconviction or other collateral review is deemed
properly filed:

[A]n application is ‘properly filed’ when its delivery and acceptance are in

compliance with the applicable laws and rules governing filings. These usually

prescribe, for example, the form of the document, the time limits upon its delivery,

the court and office in which it must be lodged, and the requisite filing fee.

Artuz v. Bennett, 531 U.S. 4, 8 (2000) (citation omitted) (internal footnote omitted) (second
emphasis added). Here, Hamilton’s petition for rehearing was dismissed as untimely, therefore it
does not qualify for statutory tolling. See Pace v. DiGuglielmo, 544 U.S. 408, 414 (2005)

(citation omitted) (“When a postconviction petition is untimely under state law, ‘that [is] the end

of the matter’ for purposes of § 2244(d)(2).”).
Case 3:20-cv-00031-MHL-RCY Document 18 Filed 01/25/21 Page 6 of 6 PagelD# 202

Ill. Conclusion
Respondent’s Motion to Dismiss (ECF No. 12) will be GRANTED. Hamilton’s § 2254
Petition will be DENIED as barred by the statute of limitations. The action will be DISMISSED.
A certificate of appealability will be DENIED.*

An appropriate Order will accompany this Memorandum Opinion.

 

United States District Fudge

Richmond, Virginia

Date: | |22| 2624

 

> An appeal may not be taken from the final order in a § 2254 proceeding unless a judge
issues a certificate of appealability (“COA”). 28 U.S.C. § 2253(c)(1)(A). A COA will not issue
unless a prisoner makes “a substantial showing of the denial of a constitutional right.” 28 U.S.C.
§ 2253(c)(2). This requirement is satisfied only when “reasonable jurists could debate whether
(or, for that matter, agree that) the petition should have been resolved in a different manner or
that the issues presented were ‘adequate to deserve encouragement to proceed further.’” Slack vy.
McDaniel, 529 U.S. 473, 484 (2000) (quoting Barefoot v. Estelle, 463 U.S. 880, 893-94 (1983)).
Hamilton fails to meet this standard.
